NOT FOR PUBLICATION                            FILED
                       UNITED STATES COURT OF APPEALS                        MAR 23 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 EDWIN RITTER JONAS, III, Esquire;                   No. 13-36218
 BLACKTAIL MOUNTAIN RANCH CO.,
 LLC,                                                D.C. No. 9:13-cv-00016-DLC

               Plaintiffs - Appellants,
                                                     MEMORANDUM*
    v.

 RONALD F. WATERMAN, Esquire; et al.,

               Defendants - Appellees.

                      Appeal from the United States District Court
                              for the District of Montana
                      Dana L. Christensen, Chief Judge, Presiding

                               Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

         Edwin Ritter Jonas, III, Esq., appeals pro se from the district court’s

dismissal order and summary judgment in his 42 U.S.C. § 1983 action alleging that

a state court judge violated his constitutional rights, and that attorneys who
         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
represented him in a prior state court case committed legal malpractice. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Szajer v. City of Los

Angeles, 632 F.3d 607, 610 (9th Cir. 2011) (summary judgment); Meek v. County

of Riverside, 183 F.3d 962, 965 (9th Cir. 1999) (dismissal on the basis of judicial

immunity). We affirm.

      The district court properly dismissed Jonas’s claims against Judge McNeil

because Judge McNeil is entitled to judicial immunity. See Ashelman v. Pope,

793 F.2d 1072, 1075 (9th Cir. 1986) (en banc) (“Judges and those performing

judge-like functions are absolutely immune from damage liability for acts

performed in their official capacities.”).

      The district court properly granted summary judgment for Waterman and his

law firm because Jonas failed to raise a genuine dispute of material fact as to

whether he might have obtained a different result but for these defendants’ alleged

negligence. See Richards v. Knuchel, 115 P.3d 189, 192-93 (Mont. 2005) (setting

forth elements of legal malpractice claim under Montana law). To the extent that

Jonas sought review of prior state court judgments, his claims are barred by the

Rooker–Feldman doctrine. See Reusser v. Wachovia Bank, N.A., 525 F.3d 855,

858-59 (9th Cir. 2008) (“The Rooker–Feldman doctrine is a well-established

                                             2                                13-36218
jurisdictional rule prohibiting federal courts from exercising appellate review over

final state court judgments.”).

      We do not consider Jonas’s contention that the district court should have

applied judicial estoppel to prevent Waterman and his law firm from asserting res

judicata because Jonas never raised judicial estoppel before the district court. See

Int’l Union of Bricklayers & Allied Craftsman Local Union No. 20, AFL-CIO v.

Martin Jaska, Inc., 752 F.2d 1401, 1404 (9th Cir. 1985).

      We reject as without merit Jonas’s contention that the district court

improperly denied his evidentiary objections and failed to recognize judicially

noticeable documents.

      Appellees’ motion to dismiss Blacktail Mountain Ranch Co., LLC, filed on

March 27, 2014, is granted. See Bigelow v. Ronald Brady, A&A Realty Ltd. (In re

Bigelow), 179 F.3d 1164, 1165 (9th Cir. 1999) (a business entity’s notice of appeal

signed by a non-lawyer corporate officer is valid only if a lawyer promptly enters a

formal appearance “prior to the time any briefs, motions or responses [a]re due.”).

      All other outstanding motions and requests are denied.

      AFFIRMED.



                                          3                                   13-36218